Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 11 applicants claim “wherein the activator sprayer is positioned to cause an activator spray to contact approximately 5%-85% of the surface area of the substrate” and wherein the activator sprayer is positioned to cause an activator spray to contact less than 100% of the surface area of the substrate, while applicants’ 5%-50%, typical area ranges of 15%-33% and application area of over 100%, 85%, 75%, 65%, 50% etc.  Ranges of 5%-85% and less than 100% are not specifically disclosed in the applicants’ specification.
For the purpose of examination, the claims are examined in two ways: wherein the limitations of claims having surface area of various angles falling within approximately 5%-85% or less than 100%, and wherein the limitation of claims having surface area of an angle over 100% (for clams 11-20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,843,218. As to claims 1 and 11, although the claims at issue are not identical, they are not patentably distinct from each other because US’218 discloses an adhesive application apparatus comprising: a roll applicator configured to roll-apply an adhesive to a substrate; an activator sprayer positioned downstream of the application direction, the activator sprayer positioned in a direction to spray an adhesive activator on the substrate after the application of the .
With respect to claims 2-10 and 12-20, claims 2-10 of US’218 meets the limitations.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 11, 13-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Lee et al (US 2008/0105200A1).
Regarding claim 11, Lee et al discloses (see Figs 2, 7-8, see paragraph [0056]) an adhesive application apparatus comprising: a roll applicator (32) configured to roll- apply an adhesive to a substrate; an activator sprayer (54) positioned downstream of the application direction, the activator sprayer configured to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact on over 100% of the surface of the substrate (since the spray nozzle 54 is automatically controlled and controlling positioning of the spray nozzle relative to the profile, see paragraph [0049]). In any event, Lee teaches (see paragraph [0064]) alternative uses and arrangements of parts of the apparatus. It would have been obvious to one of ordinary skill in the art at the time the invention was made to position the activator sprayer causing an activator spray contact on approximately over 100% or close to 100 percentage of the surface of the substrate to apply the desired texture surface on the substrate.
As to claim 13, in Lee et al the substrate is capable of being a foam.
With respect to claim 14, in Lee et al the sprayer is a spray gun.
Regarding claim 15, in Lee et al the sprayer is a mechanized sprayer (see paragraph [0049]).

Regarding claim 19, in Lee et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claim(s) 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Huber et al (US 5,670,211).
Regarding claim 11, Huber et al discloses (Fig. 3) an adhesive application apparatus comprising: a roll applicator (10) configured to roll-apply an adhesive to a substrate; an activator sprayer (42) positioned downstream of the application direction, the activator sprayer positioned in a direction (as the substrate moves) to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact on over 100% of the surface of the substrate (since the spray nozzle provides independent control of the liquid and spray pattern, see column 3, lines 12-21). In any event, Huber et al teaches (see column 4, lines 47-55) various uses of the adhesive application apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the activator sprayer causing an activator spray contact on over 100% or close to 100 percentage of the surface of the substrate to apply the desired texture surface on the substrate.

As to claim 13, in Huber et al the substrate is a foam (see column 1, lines 15-21).
With respect to claim 14, in Huber et al the sprayer is a spray gun (nozzle).
Regarding claim 15, in Huber et al the sprayer is a mechanized sprayer (independently controlled nozzle, column 3, lines 13-21).
As to claim 18, in Huber et al (see Fig 2) the roll applicator (10) is formed as a primary roller (26) in contact with the substrate, a secondary roller (30) in contact with the primary roller, and an adhesive trough formed between the primary roller and the secondary roller.
Regarding claim 19, in Huber et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 5,670,211) alone as applied to claim 11 further in view of Allman et al (US 6,540,829).
Huber et al lacks a motorized conveyor. However, the use of motorized conveyor is known in the art; for instance as taught by Allman et al (see column 5, lines 59-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a motorized conveyor in order to give power of movement the conveyor.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 5,670,211) in view of Frezza et al (US 7,014,724).
Huber et al teaches a plurality of activator sprayer but a plurality of activator sprayers arranged to spray along a width of the substrate is not specifically taught in Huber et al. Frezza et al discloses a plurality of activator sprayers arranged to spray along a width of the substrate (see Fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of activator sprayers arranged to spray along a width of the substrate to coat the entire width of the substrate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 5,670,211) or Lee et al in view of D. MacLaurin (US 2,118,212).
Huber et al lacks teaching a movable sprayer. However, in coating industries moving a sprayer relative to the substrate or a sprayer moving relative to the substrate is known in the art. For instance; D.  MacLaurin discloses movable sprayers (see claims 1 and 6; and Fig 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a moving sprayer in Huber et al or Lee et al to continuously coat and apply thin coating onto the substrate.

Claim(s) 1, 3-5, 8-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as obvious over by Lee et al (US 2008/0105200A1) in view of Schwenninger (US 3,885,066).

As to claims 3 and 13, in Lee et al the substrate is capable of being a foam.
With respect to claims 4 and 14, in Lee et al the sprayer is a spray gun.
Regarding claims 5 and 15, in Lee et al the sprayer is a mechanized sprayer (see paragraph [0049]).

Regarding claims 9 and 19, in Lee et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claim(s) 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable Huber et al (US 5,670,211) in view of Schwenninger (US 3,885,066).
Regarding claims 1, 10-11 and 20, Huber et al discloses (Fig. 3) an adhesive application apparatus comprising: a roll applicator (10) configured to roll-apply an adhesive to a substrate; an activator sprayer (42) positioned downstream of the application direction, the activator sprayer positioned in a direction (as the substrate moves) to spray an adhesive activator on the substrate after the application of the adhesive; and wherein the activator sprayer is capable of causing an activator spray contact on over 100% of the surface of the substrate (since the spray nozzle provides independent control of the liquid and spray pattern, see column 3, lines 12-21).  Huber et al also teaches (see column 4, lines 47-55) various uses of the adhesive application apparatus, although a movable sprayer is not specifically taught. Schwenninger discloses a movable sprayer (see Fig 5 and column 8, lines 49-64) for spraying metal containing composition, wherein the guns are adjustable to spray 20-40% (within the range of 5%-85% or less than 100%) of area of the substrate.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to position the activator by adjustably moving sprayer causing 
As to claims 12, in Huber et al a conveyor (44) configured to allow movement of the substrate in an application direction, the roll applicator configured to apply the adhesive to the substrate on the conveyor.
As to claim 13, in Huber et al the substrate is a foam (see column 1, lines 15-21).
With respect to claim 14, in Huber et al the sprayer is a spray gun (nozzle).
Regarding claim 15, in Huber et al the sprayer is a mechanized sprayer (independently controlled nozzle, column 3, lines 13-21).
As to claim 18, in Huber et al (see Fig 2) the roll applicator (10) is formed as a primary roller (26) in contact with the substrate, a secondary roller (30) in contact with the primary roller, and an adhesive trough formed between the primary roller and the secondary roller.
Regarding claim 19, in Huber et al the activator is capable of being applied in at a volume ratio of 25:1 to 2.5:1 activator to adhesive.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 5,670,211) in view of Schwenninger (US 3,885,066) as applied to claim 1 or 11 further in view of Allman et al (US 6,540,829).
Huber et al lacks a motorized conveyor.  However, the use of motorized conveyor is Known in the art; for instance as taught by Allman et al (see column 5, lines 59-63). It would have been obvious to one of ordinary skill in the art before the effective .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 5,670,211) in view of Schwenninger (US 3,885,066)  or Frezza et al (US 7,014,724).
Huber et al teaches a plurality of activator sprayer but a plurality of activator sprayers arranged to spray along a width of the substrate is not specifically taught in Huber et al. Frezza et al discloses a plurality of activator sprayers arranged to spray along a width of the substrate (see Fig 1).  Schwenninger also teaches a plurality of sprayers (see Fig 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of activator sprayers arranged to spray along a width of the substrate to coat the entire width of the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/